IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA
CHARLESTON DIVISION

Gary Holliday and Soinya Holliday,

Plaintiffs, Civil Action No.: 2:18-cv-1503-RMG

V.

Nissan M0t0r Co., Ltd., Nissan North
America, Inc., Calsonic Kansei North
America, Inc., and Calsonic Kansei
Corporation

)
)
)
)
)
)
)
)
)
)
)

Defendants.

 

CONFIDENTIALITY ORDER

Whereas, Plaintiffs Gary Holliday and Soinya Holliday and Defendant Calsonic Kansei
North America, Inc. (herein “the parties”), have stipulated that certain discovery material is and
should be treated as confidential, and have agreed to the terms of this order; accordingly, it is this
__:/day of February, 2019, ORDERED:

l. Scope. All documents produced, all responses to discovery requests, and all
deposition testimony and deposition exhibits and any other materials generated during the course
of Court-ordered jurisdictional discovery which may be subject to discovery (hereinaFcer
collectively “documents”) shall be subject to this Order concerning confidential information as set
forth below.

2. Form and Timing of Designation. Confidential documents shall be so designated
by placing or affixing the word “CONFIDENTIAL” on the document in a manner which will not
interfere with the legibility of the document and which will permit complete removal of the
Confidential designation. Documents shall be designated CONFIDENTIAL prior to, or

contemporaneously with, the production or disclosure of the documents. Inadvertent or

1

unintentional production of documents without prior designation as confidential shall not be
deemed a waiver, in whole or in part, of the right to designate documents as confidential as
otherwise allowed by this Order.

3. Documents Which May be Designated Confidential. Any party may designate
documents as confidential but only after review of the documents by an attorneyl who has, in good
faith, determined that the documents contain information protected from disclosure by statute,
sensitive personal information, trade secrets, or confidential research, development, or commercial
information. The certification shall be made concurrently with the disclosure of the documents,
using the form attached hereto at Attachment A which shall be executed subject to the standards
of Rule l 1 of the Federal Rules of Civil Procedure. Information or documents which are available
in the public sector may not be designated as confidential.

4. Depositions. Portions of depositions shall be deemed confidential only if
designated as such when the deposition is taken or within seven business days after receipt of the
transcript. Such designation shall be specific as to the portions to be protected.

5. Protection of Confidential.

a. General Protections. Documents designated CONFIDENTIAL under this Order

shall not be used or disclosed by the parties or counsel for the parties or any other persons

identified below (jl 5.b.) for any purposes whatsoever other than conducting the court-
ordered jurisdictional discovery in which the documents were disclosed (including any

appeal of that litigation). The parties shall not disclose documents designated as

 

1 The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be
admitted to the Bar of at least one state but need not be admitted to practice in the District of South
Carolina and need not apply for pro hac vice admission. By signing the certification, counsel
submits to the jurisdiction of this court in regard to the certification

confidential to putative class members not named as plaintiffs in putative class litigation
unless and until one or more classes have been certified.
b. Limited Third Party Disclosures. The parties are not in agreement whether
CONFIDENTIAL documents produced in this case Can be shared with other counsel or
experts who are not involved in this litigation. The parties propose, and the Court agrees,
to defer the issue of a sharing provision for later determination, upon motion, by the
Court. Until such determination is made, the parties agree to operate under the following
provisions:
The parties and counsel for the parties shall not disclose or permit the disclosure of any
documents designated CONFIDENTIAL under the terms of this Order to any other person
or entity except as set forth in subparagraphs (l)-(4) below, and then only after the person
to whom disclosure is to be made has executed an acknowledgment (in the form set forth
at Attachment B hereto), that he or she has read and understands the terms of this Order
and is bound by it. Subj ect to these requirements, the following categories of persons may
be allowed to review documents which have been designated CONFIDENTIAL pursuant
to this Order:

(l) counsel and employees of counsel for the parties who have responsibility

for the preparation and trial of the lawsuit;

(2) parties and employees of a party to this Order but only to the extent counsel

shall certify that the specifically named individual party or employee’s assistance

is necessary to the conduct of the litigation in which the information is disclosedz;

 

2 At or prior to the time such party or employee completes his or her acknowledgment of review
of this Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a

3

(3) court reporters engaged for depositions and those persons, if any,
specifically engaged for the limited purpose of making photocopies of documents;
and

(4) other persons only upon consent of the producing party or upon order of the
court and on such conditions as are agreed to or ordered.

c. Control of Documents. Counsel for the parties shall take reasonable efforts to

prevent unauthorized disclosure of documents designated as Confidential pursuant to the

terms of this order. Counsel shall maintain a record of those persons, including employees
of counsel, who have reviewed or been given access to the documents along with the
originals of the forms signed by those persons acknowledging their obligations under this

Order.

d. Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

referred to collectively as “copies”), of documents designated as Confidential under this

Order or any portion of such a document, shall be immediately affixed with the designation

“CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall

be afforded the full protection of this Order.

6. Filing of Confidential. In the event a party seeks to file any material that is subject
to protection under this Order with the court, that party shall take appropriate action to insure that
the documents receive proper protection from public disclosure including: (l) filing a redacted
document with the consent of the party who designated the document as confidential; (2) where

appropriate (e.g. in relation to discovery and evidentiary motions), submitting the documents

 

certification in the form shown at Attachment C hereto. Counsel shall retain the certification
together with the form signed by the party or employee.

solely for in camera review; or (3) where the preceding measures are not adequate, seeking
permission to file the document under seal pursuant to the procedural steps set forth in Local Civil
Rule 5.03, DSC, or such other rule or procedure as may apply in the relevant jurisdiction. Absent
extraordinary circumstances making prior consultation impractical or inappropriate, the party
seeking to submit the document to the court shall first consult with counsel for the party who
designated the document as confidential to determine if some measure less restrictive than filing
the document under seal may serve to provide adequate protection. This duty exists irrespective
of the duty to consult on the underlying motion. Nothing in this Order shall be construed as a prior
directive to the Clerk of Court to allow any document be filed under seal. The parties understand
that documents may be filed under seal only with the permission of the court after proper motion
pursuant to Local Civil Rule 5.03.

7. Greater Protection of Specific Documents. No party may withhold information
from discovery on the ground that it requires protection greater than that afforded by this Order
unless the party moves for an Order providing such special protection.

8. Challenges to Designation as Confidential. Any CONFIDENTIAL designation
is subject to challenge. The following procedures shall apply to any such challenge

a. The burden of proving the necessity of a Confidential designation remains with the

party asserting confidentiality.

b. A party who contends that documents designated CONFIDENTIAL are not entitled

to confidential treatment shall give written notice to the party who affixed the designation

of the specific basis for the challenge. The party who so designated the documents shall

have fifteen (15) days from service of the written notice to determine if the dispute can be

resolved without judicial intervention and, if not, to move for an Order confirming the
Confidential designation.
c. Notwithstanding any challenge to the designation of documents as confidential, all
material previously designated CONFIDENTIAL shall continue to be treated as subject to
the full protections of this Order until one of the following occurs:
(l) the party who claims that the documents are confidential withdraws such
designation in writing;
(2) the party who claims that the documents are confidential fails to move
timely for an Order designating the documents as confidential as set forth in
paragraph 8.b. above; or
(3) the court rules that the documents should no longer be designated as
confidential information.
d. Challenges to the confidentiality of documents may be made at any time and are

not waived by the failure to raise the challenge at the time of initial disclosure or

designation.
9. Treatment on Conclusion of Litigation.
a. Order Remains in Effect. All provisions of this Order restricting the use of

documents designated CONFIDENTIAL shall continue to be binding after the conclusion
of the litigation unless otherwise agreed or ordered.

b. Return of CONFIDENTIAL Documents. Within thirty (30) days after the ruling
on the pending Motion to Dismiss for Lack of Personal Jurisdiction, including conclusion
of any appeal, all documents treated as confidential under this Order, including copies as

defined above (1]5.d.) shall be returned to the producing party unless: (l) the document has

been entered as evidence or filed (unless introduced or filed under seal); (2) the parties
stipulate to destruction in lieu of return; or (3) as to documents containing the notations,
summations, or other mental impressions of the receiving party, that party elects
destruction. Notwithstanding the above requirements to return or destroy documents,
counsel may retain attorney work product including an index which refers or relates to
information designated CONFIDENTIAL so long as that work product does not duplicate
verbatim substantial portions of the text of confidential documents This work product
continues to be Confidential under the terms of this Order. An attorney may use his or her
work product in a subsequent litigation provided that its use does not disclose the
confidential documents
lO. Order Subject to Modiiication. This Order shall be subject to modification on
motion of any party or any other person who may show an adequate interest in the matter to
intervene for purposes of addressing the scope and terms of this Order. The Order shall not,
however, be modified until the parties shall have been given notice and an opportunity to be heard
on the proposed modification
ll. No Judicial Determination. This Order is entered based on the representations
and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall
be construed or presented as a judicial determination that any specific document or item of
information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)
of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific ruling

shall have been made.

12. Persons Bound. This Order shall take effect when entered and shall be binding

upon: (l) counsel who signed below and their respective law firms; and (2) their respective clients.

IT IS SO ORDERED. T`§

Richard M. Gergef\_/\
UNITED sTATEs DISTRICT JUDGE

 

February , 2019
Charleston, South Carolina

WE SO CONSENT:

BOWMAN AND BROOKE LLP

s/ Angela G. Strickland

Angela G. Strickland

Federal Bar No. 9824
angela.strickland(a)bowmanandbrooke.com
Ashleigh R. Wilson

Federal Bar No. 12109
ashleigh.wilson@bowmanandbrooke.com
1441 Main Street, Suite 1200

Columbia, SC 29201

Telephone: 803-726-7420

Facsimile: 803-726-7421

Attorneys for Defendant Calsonic Kansei North America, Inc

Motley Rice LLC

/s John David O’Neill
John David O’Neill
Federal Bar No. 12472
Kevin R. Dean

F ederal Bar No. 8046

28 Bridgeside Boulevard
Mount Pleasant, SC
29464

Phone: 803-216-9000

Attorneys for Plaintiffs Gary Holliday and Soinya Holliday

ATTACHMENT A

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA

CHARLESTON DIVISION
Gary Holliday and Soinya Holliday, )
)
Plaintiffs, ) Civil Action No.: 2:18-cv-1503-RMG
)
V~ § CERTIFICATIoN BY
, , COUNSEL OF DESIGNATION
lzlssan Mqtor C(J:o.i Ltd., Il;l;ssan ll;lo;:ll: ) OF INFORMATION AS
merica, nc., a some .nsel 0_ ) CONFIDENTIAL
Amerlca, Inc., and Calsonic Kansei )
Corporation )
Defendants. )

 

Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked as CONFIDENTIAL subject to the
Confidentiality Order entered in this action which Order is dated [confidentialitlorder datel.

By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.

Check and complete one of the two options below,

El I am a member of the Bar of the United States District Court for the District of
South Carolina. My District Court Bar number is |District Court Bar #|.

El I am not a member of the Bar of the United States District Court for the District of
South Carolina but am admitted to the bar of one or more states. The state in which
l conduct the majority of my practice is [state in which I practice most] where my
Bar number is |that state's Bar #|. I understand that by completing this certification
I am submitting to the jurisdiction of the United States District Court for the District
of South Carolina as to any matter relating to this certification.

Date: [date attachment A signedl [Signature of Counsel [s/namel]
Signature of Counsel

[Printed Name of Counsel lAl]
Printed Name of Counsel

ATTACHMENT B

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA

CHARLESTON DIVISION
Gary Holliday and Soinya Holliday, )
)
Plaintiffs, ) Civil Action No.: 2:18-cv-1503-RMG
)
V' § ACKNowLEDGMENT oF
UND ND
Nissan Motor Co., Ltd., Nissan North ) ER:§S ING
America, Inc., Calsonic Kansei North ) AGREEMENT TO BE BOUND
Amerlca, Inc., and Calsonlc Kansei )
Corporation )
Defendants. )

 

The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated Eonfidentiality order datel, in the above captioned action, understands the terms thereof,
and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the United
States District Court for the District of South Carolina in matters relating to the Confidentiality
Order and understands that the terms of said Order obligate him/her to use discovery materials
designated CONFIDENTIAL solely for the purposes of the above-captioned action, and not to
disclose any such confidential information to any other person, firm or concern.

The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

 

Name: [undersigned name [att Bll
Job Title: |Job Title |att B ||
Employer: |Employer |att B ll

Business Address: [Business Address [att BH

Date: ldate attachment B signedl [Signature [ attachment BH
Signature

10

ATTACHMENT C

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA

CHARLESTON DIVISION
Gary Holliday and Soinya Holliday, )
)
Plaintiffs, ) Civil Action No.: 2:18-cv-1503-RMG
)
V' § CERTIFICATION oF
Nissan Motor Co., Ltd., Nissan North ) COUNSEL OF NEED
America, Inc., Calsonic Kansei North ) FOR ASSISTANCE OF
America, Inc., and Calsonic Kansei ) PARTY/EMPLOYEE
Corporation )
Defendants. )

 

Pursuant to the Confidentiality Order entered in this action, most particularly the provisions
of Paragraph 6.b.2., I certify that the assistance of [name of assistant [att CH is reasonably
necessary to the conduct of this litigation and that this assistance requires the disclosure to this
individual of information which has been designated as CONFIDENTIAL

I have explained the terms of the Confidentiality Order to the individual named above and
will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to be
Bound” prior to releasing any confidential documents to the named individual and I will release
only such confidential documents as are reasonably necessary to the conduct of the litigation.

The individual named above is:

E| A named party;

C| An employee of named party hmplovee of named partvl. This employee’s job title

is |employee's job title| and work address is [emnlovee's work address].

Date: [date attachment C signedl [Signature [ attachment Cll

ll

